NYE, Chief Justice (Retired),
dissenting.
I respectfully dissent. I disagree with the Majority’s holding that Regina Fuller may recover exemplary damages because Tex. Const, art. 16, § 26 allows her such relief in a constitutional sense.
Texas did not always recognize an action for wrongful death. Moreno v. Sterling Drug Inc., 787 S.W.2d 348, 356 (Tex.1990). By 1860 though, provision was made for recovery for actual damages only due to wrongful death. March v. Walker, 48 Tex. 372, 374 *962(1877). While the Texas Constitution of 1869 provided for an action for wrongful death, it was limited to cases of willful homicide. The Constitution of 1876 included the element of gross neglect as additional grounds for recovering exemplary damages. Houston & T.C. R’y Co. v. Baker, 57 Tex. 419, 424 (1882). In actuality, Tex. Const, art. 16, § 26 does not create a new cause of action, instead it provides for the recovery of exemplary damages for a specified class of beneficiaries in situations in which recovery for actual damages for wrongful death is otherwise available. Unless there is entitlement to actual damages, there is no cause of action for exemplary damages. Nabours v. Longview Sav. & Loan Ass’n, 700 S.W.2d 901 (Tex.1985). If a right to recover actual damages is barred, Art. 16, § 26 will not afford a right to exemplary damages for wrongful death. See Go International, Inc. v. Lewis, 601 S.W.2d 495, 499 (Tex.Civ.App.—El Paso 1980, writ refd n.r.e.) which cites Fort Worth Elevators Co. v. Russell, 123 Tex. 128, 70 S.W.2d 397 (1934).
Appellant’s challenge to the summary judgment in this case is her claim that Tex. Rev.Civ.Stat. art. 8306, § 3(e) is unconstitutional. When considering the constitutionality of a statute (in this case Art. 8306, § 3(e)), an appellate court must begin with a presumption of validity. Sax v. Votteler, 648 S.W.2d 661, 664 (Tex.1983); Smith v. Davis, 426 S.W.2d 827, 831 (Tex.1968). We are to presume the legislature has not acted unreasonably or arbitrarily.
The party asserting unconstitutionality has the burden of demonstrating it. Spring Branch I.S.D. v. Stamos, 695 S.W.2d 556, 558 (Tex.1985), appeal dism’d, 475 U.S. 1001, 106 S.Ct. 1170, 89 L.Ed.2d 290 (1986); Robinson v. Hill, 507 S.W.2d 521, 524 (Tex.1974). Neither of the constitutional provisions on which Fuller relies invalidates the immunity granted by the Tex.Rev.Civ.Stat. art. 8306, § 3(e).
At common law, a right of action for injuries resulting in death did not survive the death of the injured party. The cause of action for wrongful death in Texas is purely a creature of statute. Amos v. Central Freight Lines, Inc., 575 S.W.2d 636, 638 (Tex.Civ.App.—Houston [1st Dist.] 1978, no writ); Oberstone v. Armendariz, 244 S.W. 644 (Tex.Civ.App.—San Antonio 1922), aff'd, 115 Tex. 446, 283 S.W. 479 (1926). Therefore, in all wrongful death actions, the application of the wrongful death statute must be analyzed.1 A cause of action for an individual’s death must fall within the parameters of the statute to survive. Any wrongful death recovery in Texas is wholly derivative of the decedent’s right of recovery. Tex.Civ.Prac. & Rem.Code Ann. § 71.003(a) (Vernon 1986); Russell v. Ingersoll-Rand Co., 841 S.W.2d 343, 344-345 (1992); Schwing v. Bluebonnet Express, Inc., 489 S.W.2d 279, 280 (Tex.1973). The wrongful death statute itself provides that it applies only if the individual injured would have been entitled to bring an action for the injury had he lived. Tex.Civ.PraC. & Rem.Code § 71.-003. As a derivative claim, any defense that would defeat a personal injury claim during the decedent’s lifetime can likewise be raised to defeat the wrongful death claim. Washam v. Hughes, 638 S.W.2d 646, 648 (Tex.App.—Austin 1982, writ refd n.r.e.). As such, a wrongful death action cannot be maintained successfully when the decedent would have had no cause of action had he survived his injuries. Maderazo v. Archem Co., 788 S.W.2d 395, 397 (Tex.App.—Houston [14th Dist.] 1990, no writ).
The threshold question becomes, could Mr. Fuller have maintained a cause of action against Appellees for the same alleged wrongdoing? I think not. Fuller could not maintain a cause of action for actual damages against Travelers Indemnity or Travelers Insurance for conduct in providing periodic safety or industrial hygiene programs at its insured’s facilities based on the immunity provided under Art. 8306, § 3(e). Accordingly, Regina Fuller has no cause of action for actual damages against Appellees under the same grounds. To find otherwise would bestow on Appellant a cause of action greater than that which her father could have *963brought had he lived. See Maderazo, 788 S.W.2d at 399.
In so holding, I next turn to the question whether the Texas Constitution would allow Mr. Fuller to sue Appellees for exemplary damages. Appellees argue that Art. 16, § 26 merely preserves a right of exemplary damages for a specified class of beneficiaries in situations in which recovery for actual damages for wrongful death is otherwise available. Article 16, § 26 only grants a Plaintiff a right to seek recovery for exemplary damages for homicide occasioned by the gross negligence of a tort-feasor if the cause of action already exists. It does not operate to create an independent cause of action. Go International, 601 S.W.2d at 499.
Even though Art. 16, § 26 of the Texas Constitution preserves a cause of action for wrongful death beneficiaries for gross negligence resulting in death, it is fundamental that exemplary damages cannot be awarded where actual damages are insupportable. Go International, 601 S.W.2d at 499; Suber v. Ohio Medical Products, 811 S.W.2d 646 (Tex. App.—Houston [14th Dist.] 1991, writ denied). Article 16, § 26 does not create a cause of action for exemplary damages for wrongful death. In the instant case, Appellant is barred from bringing the cause of action because of the immunity under Art. 8306, § 3(e). Since there can be no recovery of actual damages, there can consequently be no recovery for exemplary damages. See and compare Transportation Ins. Co. v. Moriel, 37 Tex.Sup.Ct.J. 450, 1994 WL 27030 (February 2, 1994). The constitutional provision is inapplicable in this instant.
An additional integral requirement for a cause of action for wrongful death is that the cause of action must have existed in favor of the decedent at the time of his death. A wrongful death cause of action is derivative of the decedent’s right to recover. Tex.Civ. Prac. & Rem.Code Ann. § 71.003(a) (Vernon 1986); Ingersoll-Rand Co., 841 S.W.2d at 345.
To sum up, recovery of exemplary damages for wrongful death by beneficiaries is dependent upon the decedent’s right of recovery of actual damages and neither of these requirements has been altered by Tex. Const, art. 16, § 26. This provision of the constitution does not limit the right of recovery for exemplary damages for wrongful death among the class of beneficiaries so designated by the constitution. Article 8306, § 3(e) of the Workers’ Compensation Act which abolishes the right of decedents and their beneficiaries to bring an action against compensation carriers for injuries or death allegedly sustained as a result of the implementation and maintenance of accident prevention programs is consistent with the constitutional provisions in question. In abolishing the right to recover for actual damages in the instant case, the legislature likewise abolished the right to recover punitive damages in such cases. I find this to be consistent with Tex. Const, art. 16, § 26.
There is still another reason why the trial court’s judgment should be affirmed. By statute, an employee may give notice to his employer of his intent not to be governed by the Texas Workers’ Compensation Act. If an employee does not give such notice to his employer then he is “held to have waived his right of action at common law or under any statute of this State to recover damages for injuries sustained in the course of his employment.” Tex.Rev.Civ.Stat. art. 8306, § 3(a) [replaced by art. 8308-3.08(a) (effective 1991) (repealed effective 1993) ]. Appellant’s father voluntarily relinquished his right to recover actual (and thereby exemplary) damages from Travelers Indemnity and Travelers Insurance when he did not notify his employer as provided by statute. As previously noted, appellant’s cause of action is totally derivative from her father’s. Russell, 841 S.W.2d at 345. By appellant’s father waiving his own cause of action against the carrier, the derivative action by appellant was likewise waived.
I would affirm the judgment of the trial court.

. Chapter 71, Tex.CivPrac. & Rem.Code.